DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim 42 is objected to because of the following informalities:  it recites “(a) iterating generating” in line 4 that appears to be a typo for “(a) generating”.  Appropriate correction is required. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
Claims 1, 7-11, 42, 47-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11-15, 18-19 of U.S. Patent No. 10,757,419. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the application are broader than the one in the Patent. For example, U.S. Patent No. 10,757,419 claims:
   
U.S. Patent No. 10,757,419
Instant Application 16/926089
Note: underlined fonts mean difference in instant application
1. A computer-implemented method of estimating bitrates in adaptive bitrate (ABR) applications that generate multiple encodings of the same video at different frame sizes and bitrates and that determine which encoding to transmit based on network conditions, the method comprising:
estimating an encoding bitrate at a first frame size by iteratively predicting a target bitrate at which an encoder encoding a source video will produce a desired mean opinion score (MOS), the estimating comprising:
1. A computer-implemented method of iteratively predicting a target bitrate at which an encoder encoding a source video will produce a desired mean opinion score (MOS), the method comprising:
generating an initial encoding of a source video at an encoding bitrate and a decoding of the initial encoding;
a) generating an initial encoding of a source video at an encoding bitrate and a decoding of the initial encoding;
computing a first metric and a second metric on the initial encoding, the first metric being computed based on a video-average gradient magnitude similarity deviation (GMSD) and the 


c) applying a previously-derived model that predicts a mean opinion score (MOS) value for the initial encoding as a function of measurements of the computed first metric and second metric;
updating the encoding bitrate to encode and decode the source video based on a relationship between the predicted MOS value and the desired MOS value; and
d) updating the encoding bitrate to encode and decode the source video based on a relationship between the predicted MOS value and a desired MOS value; and
iterating the estimating until the predicted MOS value is close to the desired MOS value, at which point the encoding bitrate converges to a predicted target bitrate at the first frame size and an encoding at the first frame size is determined;
e) iterating through steps (a)-(d) until the predicted MOS value is close to the desired MOS value, at which point the encoding bitrate converges to a predicted target bitrate.
determining a bitrate estimate at a second frame size and an initial encoding at the second frame size using the predicted target bitrate at the first frame size and a fixed scaling factor;

computing a dynamic scaling factor using the encoding at the first frame size and the initial encoding at the second frame size in a dynamic scaling process, the dynamic scaling process adjusting the scaling factor iteratively to determine a final scaling factor, the dynamic scaling process adjusting the scaling factor iteratively until average P-frame quantization parameter (QP) values of the encoding at the first frame size and 

computing a final bitrate estimate at the second frame size and a final encoding at the second frame size using the final scaling factor produced by the dynamic scaling algorithm.



Claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,757,419 in view of US 2016/0014418 A1 (“Shao”). 
Although the Patent claim encompass claim 1, it is noted the Patent fails to particularly claim wherein the encoded source video having the desired mean opinion score (MOS) provides a desired video quality and a reduced bitstream size. Shao however, teaches wherein the encoded source video (e.g. see bitstream 216 in Fig. 3) having the desired mean opinion score (MOS) (e.g. see mean opinion score MOS 210 in Fig. 3) provides a desired video quality and a reduced bitstream size (e.g. see paragraph [0058]).
Therefore, it would have been obvious to one with ordinary skill in the art at before the effective filing date of the claimed invention to modify the claims of the Patent with Shao in order to provide wireless streaming of video content with a reduced bitrate to enhance battery life at the transmitting device and high quality video presentment at the receiving device. 
Allowable Subject Matter
Claims 2-5, 16-17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shao et al., US 2016/0014418 A1, discloses adaptive bitrate streaming for wireless video
Xue et al., Gradient Magnitude Similarity Deviation: An Highly Efficient Perceptual Image Quality Index, discloses an efficient image quality assessment model, called gradient magnitude similarity deviation to evaluate the perceptual quality of output images in many applications such as image compression
Zou et al., US 2013/0027568 A1, discloses support vector regression based video quality prediction
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.